     2:16-cr-20044-SEM-TSH # 120-1   Page 1 of 15                                  E-FILED
                                                    Tuesday, 22 January, 2019 08:33:27 AM
                                                              Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT
                    SPRINGFIELD, ILLINOIS

UNITED STATES OF AMERICA,                      )
                                               )
           Plaintiff,                          )
                                               )
v.                                             )    Case No.16-cr-20044
                                               )
GRAYSON ENTERPRISES, INC.,                     )
                                               )
           Defendant.                          )

   RESPONSE BY GRAYSON ENTERPRISES, INC. TO THE
GOVERNMENT’S REPLY IN SUPPORT OF THE UNITED STATES’
    MOTION FOR A GENERAL ORDER OF FORFEITURE

     Now comes the defendant, GRAYSON ENTERPRISES, INC.,

d/b/a GIRE ROOFING, [herein after “Grayson”] by its attorney D.

Peter Wise of Gates Wise Schlosser & Goebel and responds to the

Government’s Reply in Support of the United States’ Motion by for a

General Order of Forfeiture (#119) stating as follows:

1.   The government’s introductory sentence tinkers with trial

     testimony to manufacture the suggestion that Kimberly Young

     dissembled at trial, and her dissembling requires the Court to

     grant the government’s motion for a general order of forfeiture


                               Page 1 of 15
     2:16-cr-20044-SEM-TSH # 120-1   Page 2 of 15




     pursuant to 32.2 (b)(2)(C).

2.   The government proffers that Kimberly Young testified that

     Edwin Gire and she “bought the Hensley Road warehouse so

     that their business, Grayson Enterprises, wouldn’t have to pay

     rent anymore.”(#119 p.1) There was no citation to the trial

     transcript.

3.   When put in proper context, this testimony only addresses the

     history behind 309 West Hensley Road. Kimberly Young

     testified to her thoughts about why it would be a good

     business decision to own a building rather than rent the Neil

     Street property that housed the roofing company. (Tr. Vol 5 p.

     1082, 83) The government did not cross-examine Kimberly

     Young about when she first started thinking about purchasing

     309 West Hensley Road. Nor was she asked how her thinking

     about the property progressed from these initial thoughts to

     Quick Leasing, Inc.’s purchase of 309 West Hensley Road, to

     the April 1, 2014 lease agreement between Quick Leasing, Inc.

     and Grayson Enterprises after Quick Leasing, Inc. purchased


                               Page 2 of 15
     2:16-cr-20044-SEM-TSH # 120-1   Page 3 of 15




     the property. There was no government cross examination

     about who purchased and owned the property or why the

     property was leased. There was no cross examination about

     any relationship between Quick Leasing, Inc. and Grayson

     Enterprises. Finally, there was never any trial testimony that

     Grayson was a business controlled by both Edwin Gire and

     Kimberly Young. The exhibit the government attaches to its

     pleadings established that prior to trial the government knew

     that “Grayson Enterprises, Inc. is an S corp created under the

     laws of the state of Illinois as an operating entity for its work as

     a general contractor d/b/a Gire Roofing. The company was

     incorporated in August 2011 and Kimberly F. Young is the sole

     owner and officer of the corporation.”(#119-1 Government

     Exhibit A)

4.   The government knew well before indicting the case, and thus

     well before trial, that Hensley Road was purchased by Quick

     Leasing, Inc. and that Kim Young was the principal of that

     corporation. Pre trial discovery shows that on January 12,


                               Page 3 of 15
     2:16-cr-20044-SEM-TSH # 120-1   Page 4 of 15




     2014, Brooks Abramson, an agent with the United States

     Department of Labor, sent case agent David Scharlat an email

     that attached Champaign County assessor information

     demonstrating that Quick Leasing Inc. owned 309 West

     Hensley Road. (Discovery, Bates Stamp Gire-046158,59)

5.   For the government to represent in its introductory paragraph

     the discovery is necessary to solve some riddle of its own

     making is a bit disingenuous. In any event, the discovery

     provisions of rule 32.2 and 21 U.S.C. 853 do not allow for the

     fishing expedition the government wants to conduct. (See #114

     par. 57) Also, the advisory committee notes to Rule 32.2 (b)(3)

     provide that subdivision (b)(3) comes into play “once the court

     enters a preliminary order of forfeiture directing the forfeiture

     of whatever interest each defendant may have in the forfeited

     property... and the government begins the process of seizing

     the property and commencing an ancillary proceeding to

     determine the interest of any third party. (Rule 32.2 Advisory

     Committee Notes) This is the only context for which 32.2 or 21


                               Page 4 of 15
     2:16-cr-20044-SEM-TSH # 120-1   Page 5 of 15




     U.S.C. 853 allows for limited discovery.

6.   In what the government describes as a preliminary matter, it

     asserts that Grayson did not dispute any of the factual

     assertions regarding their lengths to Quick Leasing, Inc. (#119

     p.1)

7.   Grayson’s pleading addressed all of the legal and factual

     arguments in support of the government’s bid for a general

     order of forfeiture. Grayson explicitly or implicitly refuted all

     facts and conclusions the government marshalled to support

     its baseless nominee argument. (#107 par. 7, 15, 16, 45-57)

     Furthermore, Grayson objects to the government’s latest

     attempt to now equate Quick Leasing, Inc.’s allegedly nominal

     ownership of Hensley Road with their attempt to paint Quick

     Leasing, Inc. as Grayson’s nominee. (#119, p. 1) Alleged

     nominal ownership does not equal alleged status as a nominee.

     The government has not and cannot meet the factors the

     Seventh Circuit has established to define a nominee in the

     context of criminal forfeiture. (See United States v. Szaflarski,


                               Page 5 of 15
      2:16-cr-20044-SEM-TSH # 120-1   Page 6 of 15




      614 Fed. Appx. 836 (7th Cir. 2015))

What is Property Subject to Forfeiture?

8.    To meet the arguments in the government’s reply the term

      “property subject to forfeiture” must be defined. As the

      government points out, that term is used throughout Rule

      32.2. (#119 p.3) Property subject to forfeiture is (1) property of

      the defendant; (2) that the court has determined can be

      forfeited under an applicable statute; and (3) the court has

      determined that the government has proved by a

      preponderance of the evidence that there is the requisite nexus

      between the property and the offense. (Fed.R.Crim.P. 32.2

      (b)(1)(A). The property must be the defendant’s property

      because criminal forfeiture is an in personam action in which

      only the defendant’s interest in the property can be forfeited.

      United States v. Riley 78 F. 3d 367 (8th Cir. 1996)

9.    The court determines the forfeitability of property pursuant to

      32.2 (b)(1)(A) and (B).

10.   Courts have acknowledged the order of operations of Rule


                                Page 6 of 15
      2:16-cr-20044-SEM-TSH # 120-1   Page 7 of 15




      32.2.

      “Multiple overlapping statutes govern forfeiture. The court
      must look to each count for which [a defendant] was convicted
      and identify a specific statutory basis for forfeiture setting forth
      the requisite nexus between the crime and any money or
      property connected to that crime that [the defendant] will be
      ordered to forfeit. See Fed. R. of Crim. P. 32.2 (b)(1)(A) The
      government has the burden to prove that nexus by a
      preponderance of the evidence (citation omitted). The court
      may rely on ‘evidence already in the record, including any
      written plea agreement, and on any additional evidence or
      information submitted by the parties and accepted by the court
      as relevant and reliable Fed.R.Crim.P. 32.2 (b)(1)(B).’ ” United
      States v. St. Pierre 809 F. Supp 2d 538, 541, 542 (E.D.
      Louisiana, 2011) (emphasis added)

       Thus, the determination that property is subject to forfeiture

must be made by the court before the court enters a preliminary

order of forfeiture in either a specific order (32.2 (b)(2)(A)) or a

general order (32.2 (b)(2)(C )), or a combination of these two types of

orders.

11.   The government omits essential language from 32.2 to argue

      that no forfeiture determination pursuant to 32.2 (b)(1)(A) is

      necessary if the court issues a general order of forfeiture. “But

      as discussed above, if the court finds that specific property is



                                Page 7 of 15
      2:16-cr-20044-SEM-TSH # 120-1   Page 8 of 15




      subject to forfeiture, then a general order of forfeiture is largely

      unnecessary. Moreover, the text of Rule 32.2 (b)(2)(C) states

      that it applies when ‘specific property subject to forfeiture’ has

      not been determined, so it is simply wrong to say that it

      applies after the court ‘first find[s] that there is property

      subject to forfeiture’ ” (#119 p. 3,4)

12.   The general order provision of Rule 32.2 does not apply “when

      specific property subject to forfeiture has not been

      determined.” (#119 p. 4) It applies “if, before sentencing, the

      court cannot identify all the specific property subject to

      forfeiture or calculate the total amount of the money

      judgment...” (Rule 32.2 (b)(2)(C)) (emphasis added)

13.   The essence of the government’s proposed misapplication of

      Rule 32.2 is distilled in its statement that, “because the parties

      disagree about the existence of property subject to forfeiture,

      Rule 32.2 (b)(2)(C) applies.” (#119 p. 3) Disputes between the

      government and a defendant about whether property is subject

      to forfeiture are resolved by the court using the factual and


                                Page 8 of 15
      2:16-cr-20044-SEM-TSH # 120-1   Page 9 of 15




      legal requirements and the evidence and hearing process

      detailed in 32.2 (b)(1)(A) and (B). The judge resolves that

      dispute (makes a forfeiture determination) by determining if

      the property is subject to forfeiture under the applicable

      statute and determining whether the government has

      established the requisite nexus between the property and the

      offense. A trial court’s resolution of that dispute is

      memorialized by using the two types of preliminary orders

      detailed in 32.2 (b)(2).

14.   The government defines a general order of forfeiture as some

      type of blank check where the court grants a general order that

      allows the government to conduct wide ranging discovery to

      investigate the dispute between the government and defendant

      about whether property is subject to forfeiture. Rule 32.2 does

      not support this definition. Nor does any case law. Nor does

      any case interpreting the rule.

15.   Next, the government objects to the defendant’s assertion that

      if the court were to grant a general order then 309 West


                                 Page 9 of 15
      2:16-cr-20044-SEM-TSH # 120-1   Page 10 of 15




      Hensley Road must be excluded from that order. The

      government frames this argument in a couple steps. First, it

      establishes that following the Court’s verdict, the government

      sought forfeiture of substitute assets after the sale of 309 West

      Hensley Road made that property unavailable for forfeiture.

      Next, the government points out that the defendants opposed

      the preliminary order of forfeiture by arguing that they did not

      sell the property, thereby making it unavailable for forfeiture,

      nor was the seller, Quick Leasing, Inc., the nominee of the

      defendants. These steps led to the government’s position that it

      “seeks to conduct discovery aimed largely at determining

      whether those [the defendants] assertions are true.”

16.   As argued above, the adversarial positions of the parties on the

      issue of the forfeitability of the substitute assets are resolved

      by the court before an order is entered.

17.   In this case, the Court made the determination that the

      government’s proposed substitute assets were not subject to

      forfeiture when it vacated the Preliminary Order of Forfeiture.


                                Page 10 of 15
      2:16-cr-20044-SEM-TSH # 120-1   Page 11 of 15




      That order included three findings of fact. First, the court

      found that the government had not shown by a preponderance

      of the evidence that 309 West Hensley Road was transferred or

      sold as a result of any act or omission by Edwin Gire or

      Grayson Enterprises. Second, the court found that the

      government had not shown by a preponderance of the evidence

      that any of the three parcels of real property forfeited as

      substitute assets were the property of Gire or Grayson

      Enterprises. And finally, this court ruled that Quick Leasing,

      Inc. was not the defendant’s nominee. (#105 p. 17, 18)

18.   The government likens the court’s ruling to an adverse ruling

      on a summary judgment motion: “Just as a civil plaintiff who

      does not prevail on his summary judgment motion is not

      estopped from proceeding to trial, so to is the government here

      not estopped from conducting discovery to identify whether

      property is subject to forfeiture.” (#119 p. 5,6) Suffice it to say

      that an adverse ruling on a summary judgment motion where

      the court determines there is a trial issue of fact is a


                                Page 11 of 15
      2:16-cr-20044-SEM-TSH # 120-1   Page 12 of 15




      completely different kettle of fish from this Court’s order

      vacating the preliminary order of forfeiture. That order

      concluded that the government had not established a basis for

      forfeiture of the proposed substitute assets. The court’s ruling

      was that there was no property subject to forfeiture. As a result

      there was no need for the Preliminary Order of Forfeiture. And

      neither Rule 32.2 (b)(2)(C), nor any other provision of 32.2

      entitles the government to any discovery to try to undo this

      Court’s Order.

19.   But the government’s argument truly misses the point. A

      general order of forfeiture is appropriate where the court finds

      there is property subject to forfeiture but, before sentencing,

      the court, for whatever reason, cannot identify all the specific

      property that is subject to forfeiture or calculate the total

      amount of a money judgment.

20.   Neither 309 West Hensley Road, nor the three parcels of real

      property the government proposed as substitutes assets can be

      the subject of a general order of forfeiture. These properties


                                Page 12 of 15
    2:16-cr-20044-SEM-TSH # 120-1   Page 13 of 15




     were specifically identified by the government in earlier

     pleadings. The Court’s order determined that these properties

     were not subject to forfeiture. The government cannot reverse

     course and now claim that it cannot identify these properties

     and try to meet the provisions of a general order that address

     property that is subject to forfeiture but cannot be identified by

     the court.

                              Conclusion

     Before this court issues a general order of forfeiture it must

make findings of fact and conclusions of law that there is property

subject to forfeiture. Those determinations are made by employing

the rules established in 32.2 (b)(1)(A) and (B). If, before sentencing,

this court could not identify all the properties subject to forfeiture

then a general order of forfeiture addressing the property that

cannot be identified would be appropriate. The government’s idea of

a general order of forfeiture has no basis in Rule 32.2. The

government’s view that the dispute between the defendant and the

government over whether the property is subject to forfeiture allows


                              Page 13 of 15
    2:16-cr-20044-SEM-TSH # 120-1    Page 14 of 15




this court to enter a general order of forfeiture is a misreading of

Rule 32.2. This is especially true since that dispute has already

been resolved by the court. A general order of forfeiture cannot be

used as a vehicle to relitigate factual determinations this Court

made when vacating its Preliminary Order of Forfeiture.

                                Respectfully submitted,
                                Grayson Enterprises, Inc.- Defendant


                                    s/ D. Peter Wise

D. Peter Wise, Bar Number: 6187876
Gates Wise Schlosser & Goebel
1231 South Eighth Street
Springfield, IL. 62703
Telephone: 217/522-9010
Fax: 217/522-9020
E-Mail: peter@gwspc.com




                              Page 14 of 15
    2:16-cr-20044-SEM-TSH # 120-1   Page 15 of 15




                     CERTIFICATE OF SERVICE
      I hereby certify that on January 22, 2019, I electronically filed the
foregoing with the Clerk of the court using the CM/ECF system which will
send notification of such filing to the following:

Eugene Miller
Assistant United State’s Attorney
201 South Vine Street
Urbana, IL 61802

Gail Noll
Assistant United State’s Attorney
201 South Vine Street
Urbana, IL 61802

J. Steven Beckett
Beckett Law Office, P.C.
508 South Broadway
Urbana, IL 61801

Lawrence Solava
Beckett Law Office, P.C.
508 South Broadway
Urbana, IL 61801

and I hereby certify that I have mailed by United States Postal Service the
document to the following non CM/ECF participants:

s/ D. Peter Wise
D. Peter Wise, Bar Number: 6187876
Gates, Wise, Schlosser & Goebel
1231 South Eighth Street
Springfield, IL. 62703
Telephone: 217/522-9010
Fax: 217/522-9020
E-Mail: peter@gwspc.com




                               Page 15 of 15
